BECKER, Judge.
Ex proprio motu, we questioned jurisdiction over this appeal from the First City Court.
Judgment was rendered on March 28, 1989, and a mailing of notice was accomplished that day. The motion for appeal in the record is not dated. However, a letter from the attorney to the clerk enclosing the motion was dated April 17, 1989. The appeal was granted May 15, 1989. C.C.P. article 5002 states an appeal from a city or parish court must be taken within ten (10) days from the date of judgment, or from the service of motion. The record does not contain the date of service of judgment. Although we agree with the dissent in Points v. Laird, 460 So.2d 771 (La.App. 4th Cir.1984) that absent personal service or service by certified mail, the time limitation imposed by C.C.P. article 5002 is effectively eliminated, this is a matter to be addressed by the legislature.
The record fails to reveal when service of judgment was made. Therefore, we deny our motion.